Case 3:21-cv-00346-MHL Document1 Filed 05/28/21 Page1d

  

|. AINITED STATES DISTRICT COURT FOR
rs CLERK, U.S, DISTRICT COURT

 

 

 

THE EASTERN DISTRICT OF VIRGINIA "RICHMOND, VA~
TIMOTHY CLATE P PHIPPS I PLAINTIFFS
2 HAY 28 © YB

SHEILA "SAMMI" TITTLE ,

CLERK US DISTT RICT COUT
CONSTITUTEGKOS PARTY OF VIRGINIA A Q\-cv- Blo
V.
VIRGINIA STATE BOARD OF ELECTIONS, ETAL DEFENDANTS

Chairman of the State Board of Elections, in it's Official
Capacity, Vice-Chairman of the State Board of Elections, in it's
Official Capacity. Secretary of the State Board of Elections, in
it's Official Capacity, Commissioner of the State Board of
Elections in his/her Official Capacity, Deputy Commissioner of
the State Board of Elections in it's Official Capacity

IMMEDIATE EMERGENCY INJUNCTIVE HEARING & COMPLAINT
DECLARATORY, AND OTHER RELIEF

PLAINTIFF, Timothy Clate Phipps I & Sheila "Samm" Tittle herein referred to as
"the Plaintiffs" do hereby approach this Honorable Court of the Eastern District of
Virginia, in the Capacity of Candidates for the Governor & Lt. Governor Positions as
recognized under the Constitution of the United States of America and the Constitution
of Virginia do hereby approach seeking IMMEDIATE EMERGENCY RELIEF AND
NEED TO BE HEARD as follows:

1. In the Case of the Plaintiffs the Court should & must exempt them completely and
exactly from the continued gathering of Signatures for the Purpose of "Get on the
Ballot" for Governor of the State of Virgina. In light of such unnatural & possible
natural time of Pandemic COVID-19; it is hereby affirmed by positive actions and
inaction that it is impossible FURTHER BEING DISCRIMINATED AGAINST in not
being able to complete the access to the Virginia State Ballot for Governor to be elected
November 2, 2021; for the reason herein. Telephone Tape Recording in the Attorney
General's Office stipulates as late as May 28, 2021 that HOWEVER THEY DO NOT
RETURN CALLS EITHER in SUM cases. VINIDUIA CN N

Page 1 of 4
Case 3:21-cv-00346-MHL Document1 Filed 05/28/21 Page 2 of 5 PagelD# 2

Even as of May 28, 2021 the current Governor's and Attorney General's Office state on
it's incoming Answering message: "because of the current STATE OF EMERGENCY,
employees will be working remotely". Further others being asked as to "why are your
calls being returned after too many days later?" It's answered "as the COVID 19
KILLING PANDEMIC Virus, and the Governor's DECLARED "current State of
Emergency you just have to call back. It is tying the hands of the Plaintiff's hard tasked
LABOR; therefore the only Legal Remedy for "run out of time", while the Plaintiffs are
feeling that they themselves are being discriminated against on many levels.

2. Notwithsstanding Item # 1 of this Complaint, after long hours of the Plaintiffs
personally being "on the Street", "on the Telephone" "on the Computer" possibilities
of getting on the Ballot; the excercise has been futile and abhorrently impossible to
fulfill and/or especially at this late date, two weeks out; not looking fair & honest.

3. Therefore your humble servants, the Plaintiffs beg this Honorable Court for your
understanding compassion and relief of such an impossible trial of collecting anymore
signatures. The Democrat & Republican Party easily and financially strong already have
their Candidates on, ready for print and we pray the Court will help generously giving the
Electorate just one more choice; giving the Plaintiffs the direction of printed "On the
Ballot as well.

4. In cooperation with our prayer Plaintiffs state that since January 2021, working hard
toward gaining access to be printed on the Ballot notwithstanding working fast and harder
the Plaintiff's should be allowed their name/s be published for Governor and Lt. Governor,
representing the Constitution Party of Virginia. and the inability to give the State what
they were granted under a Proposed Consent Degree, "Page 2 Item 7. Whereas the

Consent Parties... "except for the issue of the placement of candidates' names onthe ballot"
we the Plaintiffs expressly beckon asking this Honorable Court to understand that under
the Constitution of the United States and that of the Constitution of the State of Virginia;
Plaintiffs have the right to be placed on the Governor's Ballot for consideration by of and
for the Electorate's Right to have their Choice of Candidate, they should know Candidates
who have stepped up to Serve them at their Order; and in begging this Honorable Court to
grasp that the Virginia Electorate in seeking the best Candidate have been stifled in very
many aspects of their Lives. The Electorate has the Right to be aware of their Choices
other than just a Two Party System that has failed them perspectively.

Page 2 of 4
Case 3:21-cv-00346-MHL Document1 Filed 05/28/21 Page 3 of 5 PagelD# 3

5. Reasons for "EXEMPTION" for ANY MORE SIGNATURES notwithstanding those
already successfully obtained; however by the most excruciating, agonizing, extreme and
extremely financially debilitating practice. Now holding three to four (3 -400) Signatures
that have not been checked by the Election Board and uncertain of Districts they are in
because of the latest boundary changes.

Notwithstanding the Constitution Party of Virginia is not a Major Party, with recognition and
lots of financial contributions coming in the first Station of Concern is the Labor for which to
collect the Signatures to Get on the Virginia Governor Ballot.

A) The Plaintiffs are NOT FULLY KNOWN known and NOT EVEN A THREAT to the
Two Party System named Democrat & Republican. Both Parties are announcing to
REOPEN THE STATE AFTER the Signature Gathering Process is complete; which is
ABSOLUTEL DISCRIMINATION against a 3rd Party so they can Campaign for only
Democrats & Republicans.

B) The incredible expense for driving around a large State, 11 Congressional Districts
outlying.

C) Expense/s of staying overnight in only possible "open and/or operating" Hotels.

D) Voters locked in their Homes unabashedly afraid to open their door, masked, and afeared
of catching COVID-19 even with their Masks on.

E) Those that do go out into the Public arena i.e. Supermarkets, Drug Stores, Doctor's
Offices, Sundry Shopping; run away, afraid to look at one another. Wont touch the
Pen/Clipboard. Won't stop to talk to a stranger. Won't even roll down their automobile
window/s simply to query or answer to. They won't even accept "handouts".

F) NORMAL Gathering places are all CLOSED ie. DMV, GUN SHOWS, EVENTS,
FESTIVALS, LIBRARIES, FLEA MARKETS, CONCERTS & FARMERS MARKETIS.
G) HIRED PAID Canvassers, and because they couldn't PRODUCE them for sum of their
reasons stated above; we were scammed out of our monies/savings. FURTHERMORE the
COSTS for Canvassers became MORE EXPENSIVE and THEY ARE STILL NOT
PRODUCING THE NUMBERS.

H) One particular PAID CANVASSER gathered over 800 Signatures, put them in the mail
and because of the MAIL DELIVERY DELAYS they were lost. WE TOO are experiencing
sometimes up to 7 to 8 days personal mail being delivered late; causing Bills being paid late
with late fees. Notwithstanding that the LAST ELECTION found them stolen or thrown in
the Trash, and we have been DISCRIMINATED by BOTH PARTIES and HAVE NOT
BEEN ABLE TO DEPEND ON the United States Postal Service.a

PAGE 3 OF 4
Case 3:21-cv-00346-MHL Document 1 Filed 05/28/21 Page 4 of 5 PagelD# 4

PAGE 4 OF 4

I) PROBLEMS with PEOPLE NOT WORKING in their State Offices. Giving us
instructions to "drop off" then after traveling they are NOT IN THEIR OFFICES.
Sum working REMOTELY and Plaintiffs leaving messages and not hearing back from
them for several days later if heard back at all.

PLAINTIFF PRAY: This Honorable Eastern District of Virginia will stop the
canvassing and collecting of Signatures Ballots for the Virginia Governor's Race on
behalf of Plaintiffs Timothy Clate Phipps I and Sheila "Samm" Tittle and will place
them on the General Election Ballot for the November 02, 2021 Vote.

Respectfully submitted

 

      
    

ate Phipps I May 28 in the Year of Our Lord 2021
Phipps
ddte tor exeynor 20S
athe
Sheila“SAMM" Fitfle May sabia Year of Our Lord 2021

Candidate for Virginia Lieutenant ernor 2021

   

 

HAND

SERVE: Virginia State Board of Elections, ETAL
Washington Building
1100 Bank Street, Ist Floor
Richmond, Virginia 23219

HAND DELIVERED RECEIVED & DATED

 
Case 3:21-cv-00346-MHL Document1 Filed 05/28/21 Page 5 of 5 PagelD# 5

_PAGEA OF . Fema | ALD

Lom inkeo Cormac

1) PROBUEMSawith PEOPLE NOT WORKING in their State Offices. Giving us
instructions, £9 cdr 9p. off then after traveling they are NOT IN THEIR OFFICES.
Sum Warkitie REMOTELY and Plaintiffs leaving messages and not hearing back from
them for several days later if heard back at all.

FILED

PLAINTIFF PRAY: This Honorable Eastern District of Virginia will stop the
canvassing and collecting of Signatures Ballots for the Virginia Governor's Race on
behalf of Plaintiffs Timothy Clate Phipps I and Sheila "Samm" Tittle and will place
them on the General Election Ballot for the November 02, 2021 Vote.

Respectfully submitted

(172) 44- STZ Mupes

Timothy Clate-2hip May 28 in the Year of Our Lord 2021

os Blo) TZ
ae May 28 i the Ie of Our Lord 2021

Candidate for Virginia Lieutenant Governor 2021

 

 
 

 

HAND

SERVE: Virginia State Board of Elections, ETAL
Washington Building
1100 Bank Street, Ist Floor
Richmond, Virginia 23219

HAND; BELIVERERORECEIVED & DATED info | WD pe

rin? yo 7on VV
Laud J LOMLSid wth mae 9

fied 82 AVH (2a

Q3auas
